Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the application filed on May 21, 2020.
Claims 1-6 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “an Al server connected to the personal information server and the big data database and configured to analyze the plural entries of big data and perform AI-based computation in order to obtain an optimized suggestion to be supplied to the personal information server”.
The only support for this limitation is found at [0024]: The AI server 4 is connected to the personal information server 2 and the big data database 3 and is configured to analyze the plural entries of big data and perform AI-based computation in order to obtain an optimized suggestion to be supplied to the personal information server 2, wherein the optimized suggestion may be a job matching suggestion, a vocational training suggestion, or a transaction suggestion.
The Examiner asserts that the specification does not provide a written description that adequately describes how the AI server optimizes suggestions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Margoor et al. (US Pub. No. 2019/0229992) in view of Wikipedia (retrieved from the Wayback Machine published 2019-04-05: https://web.archive.org/web/20190405053958/https://en/wikipedia.org/wiki/List_of_Google_products).
Claim 1: Margoor discloses big data platforms, including Google Cloud that use AI ([0023] Note that the present invention is agnostic as to the specific cloud platform, big data engine, and/or workload data. In other words, while recommendations may consider the dynamism of cloud platforms, the specific identity of cloud platforms (AWS, Microsoft Azure, Google Cloud, etc.) is not a determining factor and other cloud platforms not discussed may be used by the present invention. Similarly, while big data engines such as Apache Hive, Apache Tez, Apache Spark, and Presto are discussed, it is contemplated that systems and methods of the present invention are not limited to specific data engines, and instead can be utilized with various big data engines either not listed here, or not yet in use. The specific attributes of the big data engine—while relevant to the determination of optimal tuning—do not bear directly on the present invention. Workloads discussed may include ETL, ad-hoc, reporting, data science, and AI data, other workloads and datasets may be used) which includes data storage ([0026]) and produces recommendations: (Abstract) The invention is generally directed to systems and methods of automatically tuning big data workloads across various cloud platforms, the system being in communication with a cloud platform and a user, the cloud platform including data storage and a data engine. The system may include: a system information module in communication with the cloud platform; a static tuner in communication with the system information module; a cloud tuner in communication with the static tuner and the user; and an automation module in communication with the cloud tuner. Methods may include extracting information impacting or associated with the performance of the big data workload from the cloud platform; determining recommendations based at least in part on the information extracted; iterating through different hardware configurations to determine optimal hardware and data engine configuration; and applying the determined configuration to the data engine.)
Margoor does not disclose the following platforms in the cloud computing system: personal information; job matching; group management; vocational training and transaction.
Wikipedia, however, discloses the following Google products available on the platform: Google Calendar (i.e., a task reminder module); Google Groups (i.e., where users can track topics); Google Web History (i.e., tracking user activity and providing recommendations); Google Hire (i.e., a job matching platform); Google Docs (i.e., a group management platform); Google Classroom (i.e., a vocational training platform); Google Shopping (i.e., a transaction platform) and Google Assistant (i.e., using AI to analyze data and obtain optimized suggestions.) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included personal information; job matching; group management; vocational training and transaction platforms, as disclosed by Wikipedia in the system disclosed by Margoor, for the motivation of describing the various platforms available on Margoor’s disclosed Google Cloud.  
Furthermore, the Examiner asserts that the data identifying the platforms as personal information; job matching; group management; vocational training and transaction is simply a label for the platforms and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific name of a platform) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have personal information; job matching; group management; vocational training and transaction platforms be included in the cloud platform information of Margoor because the name of the platform does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claims 3 and 4: Margoor/Wikipedia does not disclose hiring information or life history and lifespan data.
However, the Examiner asserts that the data identifying the big data as a job position, a description of the job position, a wage or salary of the job position, a working location of the job position, life history data or lifespan data is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of data) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have job position, a description of the job position, a wage or salary of the job position, a working location of the job position, life history data or lifespan data be included in the data information of Margoor/Wikipedia because the name of the data does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 5:  Wikipedia, as combined above with Margoor, discloses “Google Hire” that provides a system for employers to search for job candidates, thus providing job matching suggestions.
Claim 6: Wikipedia, as combined above with Margoor, discloses that the transaction platform is connected to the job matching and group management platform (i.e., via Google Cloud disclosed by Margoor).

 Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Margoor et al. (US Pub. No. 2019/0229992) in view of Wikipedia (retrieved from the Wayback Machine published 2019-04-05: https://web.archive.org/web/20190405053958/https://en/wikipedia.org/wiki/List_of_Google_products) in view of Official Notice.
Claim 2: Margoor/Wikipedia does not disclose the hardware employed.
The Examiner takes Official Notice that personal computers, smartphones and tablets are old and well-known devices for accessing the Internet and therefore Google.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included personal computers, smartphones and tablets in the system disclosed by Margoor/Wikipedia, for the motivation of specifying hardware that can communication via the Internet with Google Cloud.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629